Citation Nr: 1403850	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  09-32 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for left knee degenerative joint disease, secondary to right knee degenerative joint disease and right great toe arthritis. 

2.  Entitlement to a rating in excess of 20 percent for right great toe arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to August 1980. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2009 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In May 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is included in the claims file.

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" and Veterans Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

The issue of a rating in excess of 20 percent for right great toe arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's left knee degenerative joint disease was caused or aggravated by his service-connected right knee degenerative joint disease and right great toe arthritis.  


CONCLUSION OF LAW

The criteria for service connection for left knee degenerative joint disease have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record reflects current left knee degenerative joint disease.  The Veteran asserts that such disability is secondary to his service-connected right knee degenerative joint disease and right great toe arthritis.

Service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310. 

In January 2010, after examining the Veteran and reviewing the claims file, a VA examining physician opined that the Veteran's current left knee condition was less likely than not related to his service-connected right knee condition.  The examiner reasoned that onset of both knee conditions was around the same time, and that although the Veteran was favoring the right leg somewhat while ambulating, his gait was not altered significantly and there was no objective evidence of wearing off of the shoes due to abnormal gait. 

The Veteran submitted a statement, dated in April 2011, from the Philadelphia VA Medical Center (VAMC) chief of orthopedics indicating that the Veteran, after developing right knee osteoarthritis and undergoing right knee arthroplasty, had developed progressive pain and in the left knee and had left knee osteoarthritis.  The physician opined that the Veteran's left knee degenerative changes were more likely than not a result of increased load-bearing forces placed across the joint due to his right knee problems.  Also, a June 2011 VA examining podiatrist opined that, based on clinical findings, radiology results, and gait, the Veteran's left knee degenerative joint disease was at least as likely as not related to his service-connected right great toe arthritis.  The examiner explained that the biomechanical alterations resulting from prior surgeries and trauma could increase stress on the lower extremities, exacerbating any pre-existing degenerative joint disease.  

Thus, the record contains two medical opinions supporting the Veteran's claim, and one against it.  Also, the January 2010 VA examiner did not consider any possible affect of the Veteran's service-connected right foot disability on his left knee disability, and did not directly address whether his service-connected right knee disability might have aggravated, if not caused, left knee degenerative joint disease.  Furthermore, the explanations given by the April 2011 physician and June 2011 podiatrist are at least as plausible as that given by the January 2010 examiner.  

Given the above, the Board finds that the weight of the probative evidence is at least in relative equipoise.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's left knee degenerative joint disease was caused or aggravated by his service-connected right knee degenerative joint disease and right great toe arthritis.  Accordingly, service connection must be granted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for left knee degenerative joint disease is granted.


REMAND

When asked during his May 2013 Board hearing when the last time he had had a VA examination of his toe disability was, the Veteran replied that he had most recently had an orthopedic examination three weeks before at the Philadelphia VAMC.  The most recent VA examination of the Veteran's right great toe disability of record is dated in June 2011 and the most VA treatment records associated with the claims file are dated in September 2012.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records related to the Veteran's right great toe arthritis from the Philadelphia VAMC dated from September 2012 to the present.  Such records should include any VA examinations, particularly any orthopedic examination dated approximately in April 2013.  All records and/or responses received should be associated with the claims file.  

2.  After completing the above, and any other development deemed necessary, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


